Judgment, Supreme Court, New York County (James A. Yates, J.), rendered April 27, 2006, convicting defendant, upon his plea of guilty, of two counts of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s claim regarding the imposition of a mandatory surcharge and fees is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it (see People v Lemos, 34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]). Concur—Nardelli, J.P., Gonzalez, Sweeny, McGuire and Kavanagh, JJ.